 


114 HR 3080 RH: Tribal Employment and Jobs Protection Act
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 507
114th CONGRESS 2d Session 
H. R. 3080
[Report No. 114–656] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2015 
Mrs. Noem (for herself and Mr. Zinke) introduced the following bill; which was referred to the Committee on Ways and Means 
 

July 5, 2016
Additional sponsors: Mr. Cole, Mr. Peterson, Mr. Ashford, Mr. Cramer, Mr. Lucas, Mr. Mullin, Mr. Smith of Missouri, Mr. Russell, Mr. Kline, Mr. McHenry, Mr. Cook, Mr. Calvert, Mr. Denham, Mr. Benishek, Mr. Amodei, Mr. Renacci, Mr. Nunes, Mr. Simpson, Mr. Paulsen, Ms. Jenkins of Kansas, Mr. Reed, Mr. Buchanan, Mr. Kelly of Pennsylvania, Mr. Smith of Nebraska, Mr. Long, and Mr. Meehan


July 5, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 15, 2015




A BILL 
To amend the Internal Revenue Code of 1986 to provide an exception to the employer health insurance mandate for Indian tribal governments and tribally owned businesses. 
 

1.Short titleThis Act may be cited as the Tribal Employment and Jobs Protection Act. 2.Exception to employer health insurance mandate for Indian tribal governments and tribally owned businesses (a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:

(G)Exception for Indian tribal governments and tribally owned businesses
(i)In generalThe term applicable large employer shall not include any tribal employer. (ii)Tribal employerFor purposes of this subparagraph, the term tribal employer means—
(I)any Indian tribal government (as defined in section 7701(a)(40)) or subdivision thereof, or any agency or instrumentality of either, (II)any tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))),
(III)any corporation if more than 50 percent (determined by vote and value) of the outstanding stock of such corporation is owned, directly or indirectly, by any entity described in subclause (I) or (II), and (IV)any partnership if more than 50 percent of the value of the capital and profits interests are owned, directly or indirectly, by any entity described in subclause (I) or (II)..
(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2015.   July 5, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 